Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 7-8, 10, 12-21, 23, 25, 26, 28, 30-38, 40, 42, 43, 45, 47-56, 58, 60, 61, 63, 65-74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajendran et al US 2018/0352092.

Regarding claim 1, Rajendran discloses “receiving, from an offeror, a first plurality of quality of service (QoS) parameters for a multimedia session to be established between the offeror and the answerer, the first plurality of QoS parameters including a first loss parameter indicating a first desirable maximum end-to-end packet loss for the multimedia session, a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session, or both” (see para. 0007 "a method for increasing network coverage for a VoIP session between a first user equipment, UE, and a second UE may comprise negotiating, between the first UE and the second UE, a codec configuration to use in the VoIP session between the first UE and the second UE, determining, at the first UE, maximum end-to-end packet loss rate, PLRs, that the first UE and the second UE can tolerate for received media based at least in part on the negotiated codec configuration, determining, at the first UE, a distribution of the maximum end- to-end PLRs among respective uplinks and downlinks at the first UE and the second UE, and transmitting, by the first UE to a serving base station, a message to request an uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in direction from the second UE to the first UE according to the determined distribution  ).  Also, Rajendran teaches the claimed feature of “determining that the first desirable maximum end-to-end packet loss is higher than a second desirable maximum end-to-end packet loss for the multimedia session, the first desirable maximum end-to-end packet latency is higher than a second desirable maximum end-to-end packet latency for the multimedia session, or both” (see para. 0007-0010, 0039-0042; Accordingly, to make packet-switched voice calls on LTE networks interoperable with existing networks, a Single Radio Voice Calli Continuity, SRVCC, threshold is defined to hand over VoLTE calls to circuit-switched networks to avoid further degradation in the voice service due to increased packet loss ... In general, the handover threshold -e.g., the SRVCC threshold- can therefore vary, even from one UE to another, as the effect of packet loss on the voice service may depend on various factors, including the multimedia codec or codec mode that the voice service is using, the packet loss concealment, PLC, algorithms implemented at the receiving UE(s), and the jitter -or de-jitter- buffer management, JBM, implementation in use at the receiving UE(s) ... One of the challenges in setting the appropriate handover threshold, which is generally handled at a mobile infrastructure in a WWAN or other wireless network, -e.g., at the eNB in an LTE network-, is therefore to ensure that the end-to-end, e2e, error rate across the transport path from the media sender to receiver does not exceed the maximum packet loss that the codec, PLC, and JBM can handle without resulting in a substantially degraded quality and/or intelligibility", 0045 "Based on this exchange of the required maximum end-to-end, e2e, PLR, the respective UEs 302-1, 302-2 can determine what maximum PLR to request of the respective local eNBs 322-1, 322-2", 0046, 0053).  Moreover, Rajendran discloses the limitation of “and sending, to the offeror, a second plurality of QoS parameters for the multimedia session, the second plurality of QoS parameters including a second loss parameter indicating the second desirable maximum end-to-end packet loss, a second latency parameter indicating the second desirable maximum end-to-end packet latency, or both.” (see para. 0007-0010, 0043 “ because there are typically two radio links in the end-to-end path from the sending terminal to the receiving terminal -e.g., uplink 332 and downlink 336 in the end-to-end path when sending from UE 302-2 to UE 302-1-, the information has to be shared with the two eNBs 322-1, 322-2 in the transport path to determine how to set the appropriate PLR targets", 0046 "negotiation e.g. via Session Description Protocol, SDP, to explicitly negotiate how to distribute the distribute the maximum tolerable end-to-end PLR. For example, assuming that UE 302-1 employs PLC and/or JBM implementations that permit more tolerable packet loss relative to PLC and/or JBM implementations used at UE 302-2, UE 302-1 could request that eNB 322-1 provide a link to support a greater PLR relative to a link that UE 302-2 requests from eNB 322-2. For example, at 432, UE 302-1 may send a SDP message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JMB implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use of a portion of this end-to-end PLR for the uplink to eNB 322-2 (e.g., four percent). The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1. UE 302-2 also signals the local eNB 322-2 to indicate that UE 302-2 only requires 4% PLR on the uplink to eNB 322-2. In any case, as depicted at 434, the UE 302-2 signals its respective uplink and downlink PLR requirements to the local eNB 322-2, while the UE 302-1 similarly signals uplink and downlink PLR requirements to its local eNB 322-1 at 436", 0053, 0056-0064).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the second plurality of QoS parameters further include one or more values indicating how to distribute the second desirable maximum end-to-end packet loss, the second desirable maximum end-to-end packet latency, or both across a communication link between the answerer and the offeror”; (see para. 0007-0010, 0043).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the second plurality of QoS parameters further include an uplink value indicating how to distribute the second desirable maximum end- to-end packet loss, the second desirable maximum end-to-end packet latency, or both across an uplink communication link of the answerer.”; (see para. 0007-0010, 0043).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the second plurality of QoS parameters further include a downlink value indicating how to distribute the second desirable maximum end-to-end packet loss, the first desirable maximum end-to-end packet latency, or both across a downlink communication link of the answerer.”; (see para. 0007-0010, 0043).

Regarding claim 7, claim 2 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include one or more values indicating how to distribute the first desirable maximum end-to-end packet loss, the first desirable maximum end-to-end packet latency, or both across a communication link between the offeror and the answerer.”; (see para. 0007-0010, 0039).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include a downlink value indicating how to distribute the first desirable maximum end- to-end packet loss, the first desirable maximum end-to-end packet latency, or both across a downlink communication link of the offeror.”; (see para. 0007-0010, 0039).

Regarding claim 10, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the first plurality of QoS parameters further include an uplink value indicating how to distribute the first desirable maximum end-to- end packet loss, the first desirable maximum end-to-end packet latency, or both across an uplink communication link of the offeror.”; (see para. 0007-0010, 0039).

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the offeror is a first user equipment (UE) and the answerer is a second UE”; (see Figs 4A-4B).

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the offeror is a UE and the answerer is a network node.”; (see Figs 4A-4B).

Regarding claim 14, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein the offeror is a network node and the answerer is a UE”; (see Figs 4A-4B).

Regarding claim 15, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein: the first plurality of QoS parameters is received in a first session description protocol (SDP) message, and the second plurality of QoS parameters is sent in a second SDP message”; (see Para. 0007, 0010).

Regarding claim 16, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “wherein: the first plurality of QoS parameters is received in a first session description protocol (SDP) message, and the second plurality of QoS parameters is sent in a second SDP message”; (see Para. 0007, 0010).

Regarding claim 17, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “receiving, from the offeror, an acceptance of the second plurality of QoS parameters for the .

Regarding claim 18, claim 1 is incorporated as stated above.  In addition, Rajendran further discloses “receiving, from the offeror, a rejection of the second plurality of QoS parameters for the multimedia session; and dropping the multimedia session with the offeror based on reception of the rejection”; (see Para. 0007, 0010).

Regarding claim 19, Rajendran discloses “sending, to an answerer, a first plurality of quality of service (QoS) parameters for a multimedia session to be established between the offeror and the answerer, the first plurality of QoS parameters including a first loss parameter indicating a first desirable maximum end-to-end packet loss for the multimedia session, a first latency parameter indicating a first desirable maximum end-to-end packet latency for the multimedia session, or both” (see para. 0007 "a method for increasing network coverage for a VoIP session between a first user equipment, UE, and a second UE may comprise negotiating, between the first UE and the second UE, a codec configuration to use in the VoIP session between the first UE and the second UE, determining, at the first UE, maximum end-to-end packet loss rate, PLRs, that the first UE and the second UE can tolerate for received media based at least in part on the negotiated codec configuration, determining, at the first UE, a distribution of the maximum end- to-end PLRs among respective uplinks and downlinks at the first UE and the second UE, and transmitting, by the first UE to a serving base station, a message to request an uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in direction from the second UE to the first UE according to the determined distribution  ).  Moreover, Rajendran discloses the limitation of “receiving, from the answerer, a second plurality of QoS parameters for the multimedia session, the second plurality of QoS because there are typically two radio links in the end-to-end path from the sending terminal to the receiving terminal -e.g., uplink 332 and downlink 336 in the end-to-end path when sending from UE 302-2 to UE 302-1-, the information has to be shared with the two eNBs 322-1, 322-2 in the transport path to determine how to set the appropriate PLR targets", 0046 "negotiation e.g. via Session Description Protocol, SDP, to explicitly negotiate how to distribute the distribute the maximum tolerable end-to-end PLR. For example, assuming that UE 302-1 employs PLC and/or JBM implementations that permit more tolerable packet loss relative to PLC and/or JBM implementations used at UE 302-2, UE 302-1 could request that eNB 322-1 provide a link to support a greater PLR relative to a link that UE 302-2 requests from eNB 322-2. For example, at 432, UE 302-1 may send a SDP message with the maximum end-to-end PLR that the UE 302-1 can receive for a codec mode and a current PLC/JMB implementation (e.g., six percent). The other UE 302-2 receives the parameter in the SDP message and decides to use of a portion of this end-to-end PLR for the uplink to eNB 322-2 (e.g., four percent). The UE 302-2 then responds to UE 302-1 to indicate that UE 302-2 will use 4% or tell UE 302-1 that UE 302-1 has to request the remaining 2% tolerable PLR from local eNB 322-1. UE 302-2 also signals the local eNB 322-2 to indicate that UE 302-2 only requires 4% PLR on the uplink to eNB 322-2. In any case, as depicted at 434, the UE 302-2 signals its respective uplink and downlink PLR requirements to the local eNB 322-2, while the UE 302-1 similarly signals uplink and downlink PLR requirements to its local eNB 322-1 at 436", 0053, 0056-0064 ). Also, Rajendran teaches the claimed feature of “ determining whether or not the offeror can establish the multimedia session with the answerer based on the multimedia session having the second plurality of QoS parameters” (see para. 0007-0010, 0039-0042; Accordingly, to make packet-switched voice calls on LTE networks interoperable with existing networks, a Single Radio Voice Calli Continuity, SRVCC, threshold is defined to hand over VoLTE calls to circuit-switched networks to avoid further degradation in the voice service due to increased packet loss ... In general, the handover threshold -e.g., the SRVCC threshold- can therefore vary, even from one UE to another, as the effect of packet loss on the voice service may depend on various factors, including the multimedia codec or codec mode that the voice service is using, the packet loss concealment, PLC, algorithms implemented at the receiving UE(s), and the jitter -or de-jitter- buffer management, JBM, implementation in use at the receiving UE(s) ... One of the challenges in setting the appropriate handover threshold, which is generally handled at a mobile infrastructure in a WWAN or other wireless network, -e.g., at the eNB in an LTE network-, is therefore to ensure that the end-to-end, e2e, error rate across the transport path from the media sender to receiver does not exceed the maximum packet loss that the codec, PLC, and JBM can handle without resulting in a substantially degraded quality and/or intelligibility", 0045 "Based on this exchange of the required maximum end-to-end, e2e, PLR, the respective UEs 302-1, 302-2 can determine what maximum PLR to request of the respective local eNBs 322-1, 322-2", 0046, 0053); “and establishing the multimedia session with the answerer, the multimedia session having the second plurality of QoS parameters” (See Para. 0038, 0043).    

Claims 20-21, 23, 25, 26, 28, 30-35 contain limitations similar to the limitations presented in the method claims 2-3, 5, 7-8, 10, 12-18 that has been rejected above.  Applicant attention is directed to the rejection of claims 20-21, 23, 25, 26, 28, 30-35.  Claims 20-21, 23, 25, 26, 28, 30-34  is rejected under the same rational as claims 20-21, 23, 25, 26, 28, 30-35.

Claims 36-38, 40, 42-43, 45, 47-53 are the answer apparatus claims corresponding to the method claims 1-3, 5, 7-8, 10, 12-18 that have been rejected above.  Applicant attention is directed to 36-38, 40, 42-43, 45, 47-53 are rejected under the same rational as claims 1-3, 5, 7-8, 10, 12-18.

Claims 54-56, 58, 60-61, 63, 65-70 are the offerer apparatus claims corresponding to the method claims 19-21, 23, 25, 26, 28, 30-35 that have been rejected above.  Applicant attention is directed to the rejection of claims 19-21, 23, 25, 26, 28, 30-35.  Claims 54-56, 58, 60-61, 63, 65-70 are rejected under the same rational as claims 19-21, 23, 25, 26, 28, 30-35.

Claim 71 is the anwerer apparatus claims corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 71 is rejected under the same rational as claim 1.

Claim 72 is the offeror apparatus claims corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 19.  Claim 72 is rejected under the same rational as claim 19.

Claim 73 is the non-transitory computer readable medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 71 is rejected under the same rational as claim 1.

Claim 74 is the non-transitory computer readable medium claim corresponding to the method claim 19 that has been rejected above.  Applicant attention is directed to the rejection of claim 19.  Claim 72 is rejected under the same rational as claim 19.













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 4, 6, 9, 11, 22, 24, 27, 29, 39, 41, 44, 46, 57, 59, 62, 64 are rejected under 35 USC 103 as being unpatentable over Rajendran et al US 2018/0352092 in view of Lohmar et al (US Pub. No. 2020/0359395 A1).

Most of the limitations of claim 4 have been noted in the rejection of claim 14.  Applicant’s attention is directed to the rejection of claim 1 above.  Rajendran does not appear to explicitly disclose wherein: the answerer comprises a framework for live uplink streaming (FLUS) source and the offeror comprises a FLUS sink, or the answerer comprises a FLUS sink and the offeror comprises a FLUS source.  However, Lohmar discloses wherein: the answerer comprises a framework for live uplink streaming (FLUS) source and the offeror comprises a FLUS sink, or the answerer comprises a FLUS sink and the offeror comprises a FLUS source; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 6 have been noted in the rejection of claim 14.  Applicant’s attention is directed to the rejection of claim 5 above.  Rajendran does not appear to explicitly disclose wherein: the answerer comprises a FLUS sink and the offeror comprises a FLUS source, or the answerer comprises a FLUS source and the offeror comprises a FLUS sink.  However, Lohmar discloses wherein: the answerer comprises a FLUS sink and the offeror comprises a FLUS source, or the answerer comprises a FLUS source and the offeror comprises a FLUS sink; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 9 have been noted in the rejection of claim 14.  Applicant’s attention is directed to the rejection of claim 8 above.  Rajendran does not appear to explicitly disclose wherein: the offeror comprises a FLUS sink and the answerer comprises a FLUS source, or the offeror comprises a FLUS source and the answerer comprises a FLUS sink.  However, Lohmar discloses wherein: the offeror comprises a FLUS sink and the answerer comprises a FLUS source, or the offeror comprises a FLUS source and the answerer comprises a FLUS sink; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).

Most of the limitations of claim 11 have been noted in the rejection of claim 14.  Applicant’s attention is directed to the rejection of claim 10 above.  Rajendran does not appear to explicitly disclose wherein: the offeror comprises a FLUS source and the answerer comprises a FLUS sink, or the offeror comprises a FLUS sink and the answerer comprises a FLUS source.  However, Lohmar discloses wherein: the offeror comprises a FLUS source and the answerer comprises a FLUS sink, or the offeror comprises a FLUS sink and the answerer comprises a FLUS source; (See Lohmar figs 9, 10 and para. 0080, 0081).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Rajendran and Lohmar before him or her, to modify the invention of Rajendran to implement the invention using FLUS source and FLUS sink.  The suggestion for doing so would have been to provide a useful differentiation of data traffic up to the expected quality bit rate (para. 0026, 0027).


Claims 22, 24, 27, 29 contain limitations similar to the limitations presented in the method claims 4, 6, 9, 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 4, 6, 9, 11.  Claims 22, 24, 27, 29 are rejected under the same rational as claims 4, 6, 9, 11.

Claims 39, 41, 44, 46 are the answer apparatus claims corresponding to the method claims 4, 6, 9, 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 4, 6, 9, 11.  Claims 39, 41, 44, 46  are rejected under the same rational as claims 4, 6, 9, 11.

Claims 57, 59, 62, 64 are the offerer apparatus claims corresponding to the method claims 22, 24, 27, 29 that have been rejected above.  Applicant attention is directed to the rejection of claims 22, 24, 27, 29.  Claims 57, 59, 62, 64 are rejected under the same rational as claims 22, 24, 27, 29.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468